Citation Nr: 1607522	
Decision Date: 02/26/16    Archive Date: 03/04/16

DOCKET NO.  12-35 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for asbestosis.  

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for hearing loss, to include as secondary to service-connected rheumatic heart disease.

3.  Entitlement to service connection for asbestosis.  

4.  Entitlement to service connection for hearing loss, to include as secondary to service-connected rheumatic heart disease.   

5.  Entitlement to service connection for bilateral hand disorder. 

6.  Entitlement to service connection for bilateral knee and leg disorder. 

7.  Entitlement to an evaluation in excess of 10 percent for tinnitus. 

8.  Entitlement to an effective date prior to April 12, 2007, for the grant of service connection for tinnitus. 

9.  Entitlement to an effective date prior to February 7, 1994, for the grant of service connection for rheumatic heart disease, including based upon clear and unmistakable error (CUE) in an April 1954 RO rating decision denying service connection for rheumatic heart disease. 


REPRESENTATION

Veteran represented by:	Colin Kemmerly, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from July 1952 to February 1954. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in in Montgomery, Alabama.

In November 2015, the Veteran presented testimony in a videoconference before the undersigned.  A copy of the transcript has been associated with the claims folder. 

This appeal was processed using the Virtual VA/VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for asbestosis, hearing loss disability, bilateral hand disability, and bilateral knee and leg disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to the promulgation of a decision in the appeal, the Veteran requested that his appeal of the issues of an increased evaluation for tinnitus and earlier effective date for the grant of service connection for tinnitus be withdrawn.

2.  In an August 2004 rating decision, the RO denied service connection for asbestos and hearing loss, finding that there was no evidence of exposure to asbestos in service, no evidence of hearing loss, no evidence of hearing loss in service, and no evidence of a relationship between hearing loss and service-connected rheumatic heart disease.   

3.  Evidence received since the August 2004 rating decision includes evidence of asbestos exposure in service, and of hearing loss.

4.  In an April 1954 unappealed rating decision, the RO denied the Veteran's claim for service connection for rheumatic heart disease.  

5.  In an April 1970 rating decision and June 1971 Board decision, the Veteran's claim for service connection for rheumatic heart disease was denied.

6.  In a February 2001 rating decision, the RO granted service connection for rheumatic heart disease; the Veteran eventually perfected an appeal regarding the effective date of that grant.  

7.  In a November 2007 decision, the Board denied the Veteran's claim for an earlier effective date for the grant of service connection for rheumatic heart disease.

8.  It is not shown that the applicable statutory and regulatory provisions existing at the time of the April 1954 rating decision were incorrectly applied, such that they involved undebatable error, which had they not been made, would compel the conclusion, to which reasonable minds could not differ, that the decision would have been manifestly different but for the error.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the issues of an increased evaluation for tinnitus and earlier effective date for the grant of service connection for tinnitus have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The August 2004 rating recision that denied service connection for asbestosis and hearing loss is final.  38 U.S.C.A § 7105 (c) (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2004).

3.  New and material evidence has been received sufficient to reopen the claims of service connection for asbestosis and hearing loss.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015). 

4.  The criteria for an effective date for the grant of service connection for rheumatic heart disease earlier than February 7, 1994, to include based on CUE have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110, 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.105, 3.159, 3.303, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Appeals

A substantive appeal may be withdrawn on the record or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2015).  At his November 2015 hearing, the Veteran indicated that he wished to withdraw the issues of an increased evaluation for tinnitus and earlier effective date for the grant of service connection for tinnitus.  Because the Veteran has clearly indicated his wish to withdraw the issues of an increased evaluation for tinnitus and earlier effective date for the grant of service connection for tinnitus, there remain no allegations of errors of fact or law for appellate consideration.  See 38 C.F.R. § 20.204 (2015).  Under 38 U.S.C.A. § 7105 (West 2014), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Accordingly, the Board does not have jurisdiction to review these issues and they are therefore dismissed.

New and Material Claims

The Board is reopening the claims of service connection for asbestosis and hearing loss disability which represents a complete grant of the benefits sought on appeal; thus, there is no need to discuss whether VA has complied with its duties to notify and assist.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. § 3.159. 

In the April 2011 rating decision, the RO found that new and material evidence had been received to reopen the claims for service connection for asbestosis and hearing loss, but continued to deny the underlying de novo claims.  The Board has the jurisdiction to address a new and material issue and to reach the underlying de novo claim.  If the Board determines that new and material evidence has not been received, the adjudication of the particular claim ends, and further analysis is neither required nor permitted.  Any decision that the RO may have made with regard to a new and material claim is irrelevant.  Barnett v. Brown, 83 F. 3d 1380, 1383-1384 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  

Although a decision is final, a claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.  New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a). 

In determining whether evidence is new and material, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence need not relate specifically to the reason why the claim was last denied; rather it need only relate to any unestablished fact necessary to substantiate the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010) (stating that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim is a component of the question of what is new and material evidence, rather than a separate determination).  Additionally, the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade, 24 Vet. App. at 117.  Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade, 24 Vet. App. at 117. 

Additionally, where new and material evidence is received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, it is considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Furthermore, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed but were not associated with the claims file when VA first decided the claim, VA will reconsider the claim, rather than requiring new and material evidence.  38 C.F.R. § 3.156(c)(1). 

If new and material evidence is presented, the Board shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.  But if the RO did not reopen the claim and consider it on a direct basis, then the Board may not consider the claim on the merits unless the Veteran has waived RO consideration or the Veteran would not be prejudiced by such consideration.  Hickson v. Shinseki, 23 Vet. App. 394, 399-400 (2010) (noting that generally the Board should return a reopened claim to the RO for initial consideration, but may consider the merits of the claim where the Veteran submits a waiver or would not be prejudiced by such adjudication); Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (noting that the Board must consider whether a veteran is prejudiced by a lack of RO consideration of the merits of a claim).

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order to establish service connection, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Additionally, service connection may be granted where a disability is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Veteran's claims of service connection for asbestos and hearing loss were denied in an August 2004 rating decision.  The RO found that there was no evidence of exposure to asbestos in service, and no evidence of hearing loss, to include currently or in service, and no evidence of a relationship between hearing loss and service-connected rheumatic heart disease.  The Veteran did not appeal the determination nor was new and material evidence submitted within one year.  Accordingly, the determination is final.  Finally, no new service department records were received.  

At the time of August 2004 rating decision, the evidence of record included service treatment records which were negative for any findings or complaints of asbestosis or hearing loss.  A September 1994 chest x-ray showed asbestosis.  

Pertinent evidence received since the August 2004 rating decision includes the Veteran's testimony at his November 2015 hearing.  He testified that he was possibly exposed to asbestos in service working as a mechanic, and that he was exposed to acoustic trauma in service (i.e. loud planes without hearing protection).  The Veteran was afforded an audiological examination in January 2001, the report of which showed bilateral hearing loss.  In an addendum report in March 2011, the VA examiner opined that the Veteran's current hearing loss was not related to in-service noise exposure.  She cited to the Veteran's in-service July 1953 audiometric evaluation showing normal hearing.  

For the purposes of determining whether new and material evidence has been submitted, the Board finds that the low threshold to reopen claims has been met because there is now lay evidence of exposure to asbestos in service and of bilateral hearing loss.  Based on the evidence combined with additional VA development, there is a reasonable possibility of substantiating the claims for service connection for asbestosis and hearing loss disability.  To this extent, the appeal is granted. 



Earlier Effective Date

VA's statutory and regulatory duties to notify and assist the Veteran under the Veterans Claims Assistance Act (VCAA) are not applicable; this is because resolution of the claims is as a matter of law.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002) (holding that the VCAA has no effect on appeal limited to matter of law); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (noting that the VCAA is not applicable where law is dispositive); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).  The Veteran here alleges an earlier effective date only on the basis of a clear and unmistakable error, and the VCAA does not apply to these types of claims.  Parker v. Principi, 15 Vet. App. 407 (2002).

In this case, by law, there is no additional relevant evidence to be obtained with a claim for an earlier effective date involving a grant of service connection because, by law, the effective date can be no earlier than the date of receipt of the claim to reopen or the effective date of a service-connected disability.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Mason v. Principi, 16 Vet. App. 129 (2002).  

Generally, the effective date of an award based on an original claim shall be fixed in accordance with the facts found, but is not earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a).  The effective date for an award of service connection based on a claim reopened due to the submission of new and material evidence, other than service department records and not received within one year of the prior decision, is the later of the receipt of the new claim or the date entitlement arose. 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q), (r). 

After a rating decision that grants service connection and assigns an effective date is final, an earlier effective date may be established only by a request for revision of that decision based on CUE.  Rudd v. Nicholson, 20 Vet. App. 296, 299 (2006). Free-standing earlier effective date claims that could be raised at any time are impermissible because such claims would vitiate decision finality.  Rudd, 20 Vet. App. at 300.  Accordingly, where a free-standing earlier effective date claim is made, the claim must be dismissed.  Rudd, 20 Vet. App. at 300.

Previous RO decisions that are not timely appealed are final and binding on a veteran based on the evidence then of record and will be accepted as correct in the absence of CUE.  Where evidence establishes CUE, the prior decision will be reversed or amended.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a).  CUE is defined as a very specific and rare kind of error.  "It is the kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be, ipso facto, clear and unmistakable."  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993). 

"Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts; it is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  To establish a valid CUE claim, a claimant must show that either the correct facts, as they were known at the time, were not before the adjudicator, or that the statutory or regulatory provisions extant at the time were incorrectly applied.  Russell v. Principi, 3 Vet. App. 310, 313 (1992). 

A three-pronged test is utilized to determine whether CUE is present in a prior determination:  (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and the law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)). 

The claimant must assert more than a mere disagreement as to how the facts were weighed or evaluated.  Eddy v. Brown, 9 Vet. App. 52 (1996).  When attempting to raise a claim of CUE, a claimant must describe the alleged error with some degree of specificity, and provide persuasive reasons as to why the result would have been manifestly different but for the alleged error.  Fugo, 6 Vet. App. at 43-44.  Neither a claim alleging improper weighing and evaluating of the evidence in a previous adjudication, nor general, non-specific claims (including sweeping allegations of failures to follow the regulations or to provide due process), meet the restrictive definition of CUE. Fugo, 6 Vet. App. at 44.  A simple disagreement with how the RO evaluated the facts is not sufficient to raise a valid claim of CUE.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995). 

To prove the existence of CUE as set forth in § 3.105(a), the claimant must show that an outcome-determinative error occurred, that is, an error that would manifestly change the outcome of a prior decision.  Yates v. West, 213 F.3d 1372, 1374 (Fed. Cir. 2000).

The Veteran contends that an effective date of 1954, when he separated from service, should be assigned for the grant of service connection for rheumatic heart disease because his heart disease began in service in July 1953.  He has testified that his heart problem was first addressed or recognized in service in July 1953; he saw a doctor about the heart problem in January 1954; and he was discharged from service due to his heart problem, which at that time was indicated to be a heart murmur.  See e.g. August 2007 personal hearing.

In this case, the Veteran initially filed for service connection for a heart disability on February 23, 1954, which was denied by the RO in an April 1954 rating decision.  At that time, the RO found that the heart disorder pre-existed service, as service treatment records showed the heart disorder was due to old rheumatic fever.  Additionally, there had been no acute rheumatic fever during service and there was no evidence of aggravation at that time.  The Veteran did not appeal that decision.  

The Veteran sought to reopen that decision, and in an April 1970 rating decision, the RO declined to reopen the claim for service connection.  The RO found that although the induction examination was normal, another in-service examination found rheumatic heart disease with mitral stenosis, without episode of rheumatic fever during service.  A private opinion of record also noted the mitral systolic murmur and that it was an old rheumatic fever case.  The Veteran appealed that rating decision to the Board and in a June 1971 decision, the Board denied the Veteran's claim for service connection for rheumatic heart disease, which was final when issued.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.   The Board determined that the evidence showed prior rheumatic fever, and a current diagnosis of rheumatic heart disease with mitral stenosis.  In-service electrocardiogram and chest x-ray noted no myocardial damage and no enlargement of the heart.  Another in-service examination diagnosed rheumatic valvulitis, inactive, with deformity of the aortic and mitral valve.  Private medical opinions of record noted diagnoses of mitral stenosis, secondary to past rheumatic fever.  

The Veteran filed a claim to reopen service connection for rheumatic heart disease received at VA on February 7, 1994.  In a February 2001 rating decision, the RO granted service connection for rheumatic heart disease, and assigned an effective date of August 16, 1995.  The RO based this grant on a December 2000 VA examination report, in which an examiner opined that the Veteran's rheumatic heart disease was aggravated beyond the natural progression of the disease during active service.  A subsequent rating decision in August 2004 granted an earlier effective date of February 7, 1994, the date of receipt of claim to reopen.  Most recently, in a November 2007 decision, the Board denied an appeal for an effective date prior to February 7, 1994, for the grant to service connection for rheumatic heart disease.  

Because the Board previously denied an earlier effective date, the Veteran cannot challenge an effective date with a freestanding earlier effective date claim in the absence of CUE.  See Rudd, 20 Vet. App. at 299-300 (noting that a freestanding claim for an earlier effective date "vitiates the rule of finality" and should be dismissed). 

Here, however, the Veteran asserts that there was CUE in the April 1954 rating decision because the RO failed to consider the medical evidence at that time that the Veteran's pre-existing heart disability was aggravated in service and also failed to consider 38 U.S.C.A. § 1111 and 38 C.F.R. § 3.306, 3.322.  As to the first contention, the Board finds it does not constitute CUE as his argument is essentially a disagreement with the way the RO weighed the evidence and decided the claim, or even the way the RO interpreted the facts of the case at that time.  The law provides that a mere disagreement as to how the facts were weighed or evaluated by the RO cannot constitute CUE.  38 C.F.R. § 20.1403(d).  The evidence at the time of the April 1954 decision included service treatment records, specifically a January 1984 Medical Board Report, showing a diagnosis of rheumatic valvulitis, inactive with deformity of aortic and mitral valve.  The examination report at service discharge reflected that the Veteran previously had rheumatic fever and now had rheumatic heart disease with mitral stenosis.  At that time, the evidence did not address whether the pre-existing heart disability was aggravated in service.  Notably, it was not until a December 2000 VA examination report showing aggravation of a heart disability that the RO then granted service connection for such.  In short, there is no evidence that the correct facts were not before the RO at the time of 1954 decision.  Thus, as the Veteran's contention that the evidence of record at the time warranted granting service connection for his rheumatic heart disability is a mere disagreement with the RO's evaluation of the facts before it, this contention does not give rise to a finding of CUE.

As to the second argument, in a CUE claim, VA must consider the law in effect at the time of the rating decision being attacked.  The applicable law and regulations in effect at the time of the April 1954 rating decision were VR #1(a), 38 C.F.R. § 3.63, R &PR 1159, which parallel present day  38 U.S.C.A. § 1111, and 38 C.F.R. §§ 3.306, 3.322, are essentially the same as those currently in effect.  That is, that a Veteran is presumed to be in sound condition when accepted into service, and that where there is clear and unmistakable evidence that a disease existed prior to service, aggravation will be conceded when an increase in disability is shown during service.  See 38 CFR 3.63 (1949); VR #1(a), Part I, par 1(b).  It is clear that the RO considered whether the Veteran's pre-existing heart disability was aggravated in service in rendering its conclusion.  Based on the facts known to the RO at that time, the RO specifically analyzed whether the evidence showed that the Veteran's pre-existing disability had been aggravated by service.  

Although the RO did not use the terminology of clearly and unmistakably pre-exist, the medical evidence of record developed at that time indicates as such.  An in-service medical record noted the current inactive heart disorder was due to a prior rheumatic fever, which had not occurred during active service.  The Board cannot find that despite this, the error would have manifestly changed the outcome of the decision.  Because considering the evidence of record at the time of the decision, the service treatment records could be interpreted to support a finding that the heart disorder was clearly and unmistakably not aggravated by service.  The service records at that time showed the disorder was inactive.  A private opinion noted that the disorder was an old rheumatic fever case.  Accordingly, the Board cannot say that the error in not assessing aggravation under the correct standard, where no increase in disability was shown.

In summary, the Board finds that the Veteran has not alleged an error of fact or law in the April 1954 rating decision that compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  There is no evidence that the correct facts, as they were known in 1954, were not before the RO.  Additionally, the RO applied the laws in effect in April 1954 to determine that the pre-existing heart disability had not been aggravated in service.  Based on the foregoing, the Board concludes that there was no CUE in the April 1954 decision.  The benefit-of-the-doubt rule is inapplicable to CUE motions, and the motion must therefore be denied.  38 C.F.R. § 20.1411(a).


ORDER

The claim as to entitlement to an evaluation in excess of 10 percent for tinnitus is dismissed. 

The claim as to entitlement to an effective date prior to April 12, 2007, for the grant of service connection for tinnitus is dismissed. 

New and material evidence having been received, the application to reopen a claim for service connection for asbestosis is granted.

New and material evidence having been received, the application to reopen a claim for service connection for hearing loss is granted.

Entitlement to an effective date prior to February 7, 1994, for the grant of service connection for rheumatic heart disease, including based upon CUE in an April 1954 RO rating decision is denied. 


REMAND

Remand is required regarding the Veteran's claim for asbestosis to obtain a VA examination.  In cases involving asbestos exposure, the claim must be analyzed under VA administrative protocols.  Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993).  Although there is no specific statutory or regulatory guidance regarding claims for residuals of asbestos exposure, VA has several guidelines for compensation claims based on asbestos exposure.  See M21-1, VBA Adjudication Procedure Manual M21-1, Part IV, Subpart ii, Ch. 1.  Additionally, the Board must follow development procedures specifically applicable to asbestos-related claims.  Ashford v. Brown, 10 Vet. App. 120 (1997).  VA must determine whether military records demonstrate evidence of asbestos exposure during service; whether there was pre-service, post-service, occupational, or other asbestos exposure; and whether there is a relationship between asbestos exposure and the claimed disease.  The Veteran's DD 214 reflects that he was an air craft and engine maintenance helper, and service personnel records show that he was a machinist helper.  According to the VA Adjudication Manual, the Veteran's exact MOS is not accounted for.  However, a machinist mate is considered to have probable exposure to asbestos and therefore the Veteran's exposure in service is conceded.  See M21-1, Part IV, Subpart ii, Ch.1, Sec. I, Para. 3c.  Accordingly, an examination is warranted regarding this claim.  See 38 C.F.R. § 3.159(c)(4) (2015); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006)

Remand is required regarding the Veteran's claim for hearing loss to obtain an adequate examination.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that when VA undertakes to provide a VA examination, it must ensure that the examination is adequate).  The Veteran was afforded an examination for his hearing loss in January 2011 and in a March 2011 addendum report, a VA examiner found that the Veteran's current hearing loss was not related to service and in support of her opinion she cited to the normal hearing evaluation at service entry. 

The Board finds that the VA examiner's findings are inadequate.  The examiner failed to take into account that the absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. 
§ 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Service connection may be granted for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).   Additionally, Training Letter 10-02 indicates that the two most common causes of sensorineural hearing loss are presbycusis (age-related hearing loss) and noise-induced hearing loss (caused by chronic exposure to excessive noise).  It was also noted that the presence of a notch (of decreased hearing) that may be seen on audiograms generally at frequencies of 3000, 4000, or 6000 Hertz with a return toward normal at 8000 Hertz may be indicative of noise-induced hearing loss.  Accordingly, remand is required for an additional examination and opinion.  

Remand is required regarding the claims for service connection for hand and leg/knee disabilities, to obtain an adequate examination.  See Barr, 21 Vet. App. 303.  The Veteran asserts that he had joint problems in service aggravated by the cold winters and has had symptoms ever since.  He testified at his hearing that his symptoms have worsened.  Service treatment records show that in January 1954, it was noted that the Veteran had joint pain in his knees, ankles, wrist, and elbows in varying degrees since 1944, and symptoms had receded for the most part until September 1952.  It was noted that despite the Veteran's complaints of joint swelling and pain, there was no physical evidence of swelling or limitation of motion during numerous dispensary visits from July 1953 to December 1953.   

A January 2011 VA examination report showed that there were no objective findings to support a diagnosis of the legs, citing normal x-rays and evaluation.  The examiner diagnosed degenerative joint disease of the bilateral hands which he determined was less likely than not caused by service or worsened beyond the natural progression during duty 56 years before.  It was noted that the Veteran had an active career and the Veteran indicated that he was diagnosed with arthritis the decade following service discharge.  The examiner, however, failed to take into account the service treatment records, as well, as the Veteran's assertions of pain during service.  Although the examiner determined that the Veteran's legs and knees were normal, the Veteran has indicated a worsening of symptoms.  Therefore, the Veteran should be afforded a new examination to determine the nature and etiology of any current joint disabilities. 

On remand, any outstanding records should be identified and obtained. 

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination of any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

2.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

3.  After any additional records are associated with the claims file, schedule the Veteran for an examination to determine the nature and etiology of any current hearing loss.  The claims folder must be thoroughly reviewed by the examiner in connection with the examination, and such review must be reflected on the examination report.  A complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  An explanation for each opinion shall be provided.  

The examiner must provide an opinion as to whether any current hearing loss is at least as likely as not (50 percent probability or greater) etiologically related to conceded in-service noise exposure (i.e., did in-service noise exposure cause the Veteran to progressively lose his hearing over the years) during active service.

The examiner should also specifically opine as to whether it is at least as likely as not (a 50 percent probability or more) that any current bilateral hearing loss is either caused by or permanently aggravated by his service-connected rheumatic heart disease.  

In rendering the above opinion, the examiner is advised that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

The examiner shoulder consider that the phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it. 

4.  After any additional records are associated with the claims file, schedule the Veteran for a VA examination to determine the nature and etiology of any current bilateral hand, leg, and knee disability.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The Veteran is competent to attest to factual matters of which he has first-hand knowledge.  The examiner must elicit a full history from the Veteran and consider the lay statements of record.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner must provide a fully reasoned explanation.  

First, the examiner must state any current diagnoses of a hand, leg, or knee disorder.  

Second, the examiner must opine as to whether it is at least as likely as not (a 50 percent probability or more) that each currently diagnosed hand, leg, or knee disorder is causally or etiologically related to service.  

The examiner must address the service treatment records reflecting the Veteran's complaints of joint pain.  

5.  After any additional records are associated with the claims file, schedule the Veteran for a VA examination to determine the nature and etiology of any current asbestosis.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The Veteran is competent to attest to factual matters of which he has first-hand knowledge.  The examiner must elicit a full history from the Veteran and consider the lay statements of record.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner must provide a fully reasoned explanation.  

The examiner must opine as to whether it is at least as likely as not (a 50 percent probability or more) that the Veteran has a respiratory disorder, to specifically include asbestosis, that is causally or etiologically related to service, to include any asbestos exposure during service.  

6.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

7.  Review each examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

8.   After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his attorney.  After the Veteran and his attorney have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


